FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                         SEPTEMBER 29, 2022
                                                                      STATE OF NORTH DAKOTA



                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 172

Bruce Joseph Gomm,                                       Plaintiff and Appellee
      v.
Amy Lorraine Winterfeldt,                            Defendant and Appellant
      and
State of North Dakota,                         Statutory Real Party in Interest

                                No. 20220043

Appeal from the District Court of Richland County, Southeast Judicial District,
the Honorable Mark T. Blumer, Judge.

AFFIRMED.

Opinion of the Court by Jensen, Chief Justice.

Amy M. Clark, Wahpeton, ND, for plaintiff and appellee; submitted on brief.

Jonathan L. Green, Wahpeton, ND, for defendant and appellant; submitted on
brief.
                            Gomm v. Winterfeldt
                               No. 20220043

Jensen, Chief Justice.

[¶1] Amy Winterfeldt appeals from the denial of her request for primary
residential responsibility and the granting of Bruce Gomm’s motion for
modification of parenting time. Winterfeldt also filed a motion to dismiss this
appeal and vacate the underlying proceedings, arguing the district court and
this Court lack subject matter jurisdiction because Gomm failed to properly
register the existing foreign orders in North Dakota. We deny the motion to
dismiss and affirm the district court.

                                       I

[¶2] Winterfeldt and Gomm were divorced in Minnesota in 2014. Gomm was
awarded custody of the parties’ child, A.J.G. Both parties subsequently moved
to Texas and Texas courts assumed jurisdiction over parenting responsibilities
related to A.J.G.

[¶3] In 2020, Gomm moved to North Dakota and requested the Texas court
relinquish jurisdiction while several motions were pending in Texas. The Texas
court indicated it would relinquish jurisdiction if Gomm initiated an action in
North Dakota. Gomm then requested North Dakota register the prior
Minnesota and Texas actions and accept jurisdiction over the dispute.
Winterfeldt filed procedural objections to the registration.

[¶4] The North Dakota district court accepted jurisdiction and Winterfeldt
filed additional objections to the registration. Before the district court
addressed the additional objections, Winterfeldt filed a request for a writ of
supervision with this Court. Winterfeldt’s request for a writ of supervision was
denied. Following the denial of Winterfeldt’s request for a writ of supervision,
the district court heard arguments on Gomm’s motion to modify parenting time
and Winterfeldt’s response requesting primary residential responsibility of the
child.




                                       1
[¶5] Gomm’s motion for modification of Winterfeldt’s parenting time was
granted. Winterfeldt’s request for primary residential responsibility was
denied without a hearing after the district court found Winterfeldt had not
established a prima facie case. In denying Winterfeldt’s request for primary
residential responsibility, the court declined to consider her second set of
affidavits and exhibits filed after Gomm had responded to her motion.

[¶6] Winterfeldt appealed and argues the district court erred in determining
she had not established a prima facie case for modification of primary
residential responsibility, erred in denying her an evidentiary hearing, and
erred in not holding a hearing on motions pending in Texas. While this appeal
was pending, Winterfeldt filed a motion with this Court to dismiss the appeal,
arguing Gomm’s failure to properly register the out-of-state actions in North
Dakota deprived North Dakota courts of subject matter jurisdiction.

                                       II

[¶7] Winterfeldt argues the district court and this Court lack jurisdiction
because Gomm failed to properly register the prior Texas and Minnesota
custody determinations in North Dakota. Whether a district court had subject-
matter jurisdiction is a question of law subject to the de novo standard of
review. Kelly v. Kelly, 2011 ND 167, ¶ 12, 806 N.W.2d 133. We have previously
discussed jurisdiction for modification of an existing foreign custody
determination in Harshberger v. Harshberger, 2006 ND 245, ¶ 17, 724 N.W.2d
148 (quoting Benson v. Benson, 2003 ND 131, ¶ 8, 667 N.W.2d. 582) as follows:

      First, a court must determine whether it has jurisdiction, and, if it
      finds that it does, it then must determine whether there is a
      custody proceeding pending or a decree made by another state
      which has jurisdiction. If there is a pending custody proceeding in
      another state, a court must follow the process in N.D.C.C. § 14-
      14.1-17 and PKPA [Parental Kidnapping Prevention Act 28 U.S.C.]
      § 1738A(g). A court may not modify a decree issued by another
      state, except as provided in N.D.C.C. § 14-14.1-14 and PKPA [28
      U.S.C.] §§ 1738A(f) and (h). Finally, assuming there is neither a
      proceeding pending in another state nor a decree by which another
      state retains jurisdiction, the court may decline to exercise


                                       2
      jurisdiction under N.D.C.C. § 14-14.1-18 on the basis of an
      inconvenient forum, and the court shall decline to exercise its
      jurisdiction under the provisions of N.D.C.C. § 14-14.1-19 if a
      person seeking to invoke the court’s jurisdiction has engaged in
      unjustifiable conduct.

[¶8] Registration of foreign custody determinations and subsequent
enforcement of a foreign custody determination are governed by N.D.C.C. §§
14-14.1-25 through 14-14.1-37. Here, the district court exercised its
jurisdiction to modify an existing foreign custody determination. Modification
“means a child custody determination that changes, replaces, supersedes, or is
otherwise made after a previous determination concerning the same child,
whether or not it is made by the court that made the previous determination.”
N.D.C.C. § 14-14.1-01(10). Jurisdiction to modify an existing custody
determination, whether made by a court of this state or a foreign tribunal, is
governed by N.D.C.C. §§ 14-14.1-12 through 14-14.1-20. There is no statutory
requirement that a foreign custody determination be registered under
N.D.C.C. §§ 14-14.1-25 through 14-14.1-37 to establish jurisdiction for the
modification of an existing custody determination.

[¶9] Winterfeldt incorrectly merges the statutory process for registration and
enforcement of a foreign custody determination with the exercise of jurisdiction
to modify a custody determination. Winterfeldt has not advanced any
argument challenging jurisdiction other than the failure to properly register
the foreign custody determination. In particular, she has not made any
challenge to the district court’s jurisdiction to modify the existing custody
determination as governed by N.D.C.C. §§ 14-14.1-12 through 14-14.1-20 other
than the registration issue.

[¶10] Our conclusion that registration of a foreign custody determination is
separate from a determination of jurisdiction for the modification of an existing
custody determination is consistent with the conclusion of other courts. See,
e.g., Hays v. Kaelin, 2014-Ohio-3357, 2014 WL 3809047 (Ohio Ct. App. 2014).
Interpreting the same provisions of the uniform act adopted in North Dakota,
the Court of Appeals of Ohio noted the following:



                                       3
             Pursuant to R.C. 3127.36(B), a registered foreign custody
      order is recognized and enforced by the courts of this state, but
      may not be modified, except in accordance with the provisions of
      R.C. 3127.15 to R.C. 3127.24. Therefore, the procedure for
      modifying foreign custody orders is separate and distinct from the
      registration process set forth in R.C. 3127.35. See McGhan v.
      Vettel, 122 Ohio St.3d 227, 2009–Ohio–2884, 909 N.E.2d 1279, ¶
      19 (“R.C. 3127.17 provides the * * * procedure for determining
      when Ohio courts may modify a child-custody determination made
      by an out-of-state court”); Bonds v. Bonds, 11th Dist. Ashtabula
      No. 2010–A–0063, 2011–Ohio–5867, ¶ 50 (“There is no
      requirement in the Uniform Child Custody Jurisdiction and
      Enforcement Act that the foreign decree be registered before an
      Ohio court may modify the foreign child custody determination”).

Hays, 2014-Ohio-3357, ¶ 15. We reject Winterfeldt’s challenge to the district
court’s jurisdiction and this Court’s jurisdiction based exclusively on
registration deficiencies because registration is not a prerequisite for
determining whether a court in this state has jurisdiction.

[¶11] Exercising our de novo review we conclude the district court had
jurisdiction to modify an existing foreign custody determination pursuant to
N.D.C.C. § 14-14.1-14 because North Dakota was the home state of the child
on the date of the commencement of the proceeding; Texas no longer had
jurisdiction as the parties and child had all moved from Texas and, even if
Texas was the home state, Texas had declined to exercise jurisdiction after
determining North Dakota is the more appropriate and convenient forum.
Jurisdiction to modify an existing determination is made independent from
registration and enforcement of a foreign determination. The motion to dismiss
asserting North Dakota courts lacked subject matter jurisdiction is denied.

                                      III

[¶12] Winterfeldt argues the district court violated the law of the case doctrine
and its obligations to the Texas court when it failed to hold a hearing on
motions pending in Texas. She argues the law of the case is the foreign custody
order Gomm registered in North Dakota. This Court summarized the law of
the case doctrine as follows:

                                       4
      [T]he law of the case doctrine applies when an appellate court has
      decided a legal question and remanded to the district court for
      further proceedings. Under the law of the case doctrine, a party
      may not, in the same case with the same facts, relitigate issues
      that were decided in a prior appeal or issues which would have
      been resolved had they been properly presented in the first appeal.
      The law of the case doctrine is based upon the theory of res
      judicata, and is grounded on judicial economy to prevent piecemeal
      and unnecessary appeals.

Schmitz v. N.D. State Bd. of Chiro. Exam’rs, 2022 ND 52, ¶ 6, 971 N.W.2d 892
(quoting Ring v. N.D. Dep’t of Human Servs., 2021 ND 151, ¶ 5, 963 N.W.2d
255). Further, “A successor judge should not revisit rulings previously made in
the same proceedings unless special circumstances exist.” Rose Henderson
Peterson Mineral Trust dated March 26, 1987, 2022 ND 92, ¶ 12, 974 N.W.2d
372 (cleaned up).

[¶13] The law of the case doctrine as invoked by Winterfeldt is inapplicable to
these proceedings. It is unclear how Winterfeldt connects the law of the case
doctrine with a mandate for a North Dakota court to hold a hearing on motions
filed in a foreign jurisdiction. She has failed to cite to any authority supporting
her assertion a court in this state, upon accepting jurisdiction in a custody
matter from another jurisdiction, is compelled to hold a hearing on the motions
filed in the foreign jurisdiction. The law of the case doctrine has no application
to the current proceedings and we conclude the district court was under no
obligation to resolve motions pending in another jurisdiction.

                                       IV

[¶14] Winterfeldt raises two issues as to the denial of her motion to modify
primary residential responsibility. First, she argues the district court erred by
refusing to consider her second declaration and the additional exhibits filed
after Gomm had responded to her motion. Second, she argues the court erred
in finding she had not established a prima facie case and therefore was not
entitled to an evidentiary hearing on her motion. An order denying a hearing
on a motion to modify primary residential responsibility is appealable. See, e.g.,
Hankey v. Hankey, 2015 ND 70, 861 N.W.2d 479.


                                        5
                                       A

[¶15] Winterfeldt argues the district court erred by refusing to consider her
second declaration and the additional exhibits filed after Gomm had responded
to her motion. She asserts that under N.D.C.C. § 14-09-06.6(4) and N.D.R.Ct.
3.2 she was entitled to file the additional materials and, because Gomm’s
response raised new allegations, due process compelled the court to consider
the additional materials.

[¶16] The district court declined to consider the additional materials relying
on the language of N.D.C.C. § 14-09-06.6(4) and N.D.R.Ct. 3.2(a)(2). We apply
a de novo standard of review when interpreting statutes and our rules. State
v. Houkom, 2021 ND 223, ¶ 7, 967 N.W.2d 801; State v. Ebertz, 2010 ND 79, ¶
8, 782 N.W.2d 350. When this Court’s review requires interpreting a statutory
rule of procedure and a court-promulgated procedural rule, “we will harmonize
them whenever possible and the procedural statute will supplement our
procedural rule.” Ebertz, at ¶ 11 (citing references omitted). “Although
statutorily-enacted rules of procedure which supplement the rules we have
promulgated may remain in effect until superseded or amended by this
Court, Article VI, Section 3, mandates that a court-promulgated procedural
rule prevails in a conflict with a legislatively-enacted rule of procedure.” Id.
(cleaned up).

[¶17] Section 14-09-06.6(4), N.D.C.C., establishes the procedure for a party
seeking modification of primary residential responsibility, which provides as
follows:

      A party seeking modification of an order concerning primary
      residential responsibility shall serve and file moving papers and
      supporting affidavits and shall give notice to the other party to the
      proceeding who may serve and file a response and opposing
      affidavits. The court shall consider the motion on briefs and
      without oral argument or evidentiary hearing and shall deny the
      motion unless the court finds the moving party has established a
      prima facie case justifying a modification. The court shall set a
      date for an evidentiary hearing only if a prima facie case is
      established.


                                       6
[¶18] Under N.D.C.C. § 14-09-06.6(4) the moving party is required to file a
motion and supporting affidavit(s), as well as provide notice to the responding
party. The responding party may file responsive materials. The district court
is required to consider the motion without a hearing and only grant an
evidentiary hearing if the moving party has established a prima facie case
supporting modification of primary residential responsibility. The statutory
procedure is silent regarding whether the moving party may reply to a
response filed by the other party.

[¶19] Rule 3.2(a)(2), N.D.R.Ct., is our general rule regarding motions practice
in North Dakota Courts. Rule 3.2(a)(2) provides as follows:

      Briefs. Upon serving and filing a motion, the moving party must
      serve and file a brief and other supporting papers and the opposing
      party must have 14 days after service of a brief within which to
      serve and file an answer brief and other supporting papers. The
      moving party may serve and file a reply brief within seven days
      after service of the answer brief. Upon the filing of briefs, or upon
      expiration of the time for filing, the motion is considered submitted
      to the court unless counsel for any party requests a hearing on the
      motion.

[¶20] Under N.D.R.Ct. 3.2(a)(2) a moving party must file a brief “and other
supporting papers.” An opposing party is allowed 14 days to respond to the
motion with a brief “and other supporting papers.” The moving party is
permitted to file a reply brief within seven days after the service of the
responsive pleadings. The absence of the phrase “and other supporting papers”
in reference to the moving party’s right to file a reply brief is significant. We
construe the rule as permitting the filing of a reply brief without the
submission of “other supporting papers” as is permitted in the preceding parts
of the rule.

[¶21] We have previously discussed the interplay between N.D.C.C. § 14-09-
06.6(4) and N.D.R.Ct. 3.2(a)(2). Dietz v. Dietz, 2007 ND 84, ¶ 17, 733 N.W.2d
225. In Dietz, after already concluding the district court erred in denying the
moving party an evidentiary hearing given the initial pleadings, this Court
addressed the additional issue of whether the moving party was entitled to file


                                       7
a reply brief under Rule 3.2(a)(2). We concluded the moving party was entitled
to file a reply brief. Here, Winterfeldt’s argument on appeal is the district
court’s failure to consider her additional evidentiary materials. She did not file
a reply brief and has not asserted the court erred in denying her an opportunity
to file a reply brief.

[¶22] Winterfeldt, on appeal, contends the district court’s refusal to consider
her supplemental materials responding to Gomm’s affidavit denies her of due
process because her supplemental materials “demonstrate that [Gomm’s]
declaration is riddled with lies and deceit in an attempt to mislead the Court
and address items not contemplated by [Winterfeldt] in her motion.”

[¶23] “[P]rocedural due process requires fundamental fairness, which, at a
minimum, necessitates notice and a meaningful opportunity for a hearing
appropriate to the nature of the case.” Curtiss v. Curtiss, 2016 ND 197, ¶ 8,
886 N.W.2d 565 (quoting St. Claire v. St. Claire, 2004 ND 39, ¶ 6, 675 N.W.2d
175); see also In re G.R.H., 2006 ND 56, ¶ 24, 711 N.W.2d 587. We have
recognized that due process is flexible and considered on a case-by-case basis,
and the totality of the circumstances must be considered in all cases. State v.
Nice, 2019 ND 73, ¶ 9, 924 N.W.2d 102.

[¶24] The district court “must accept the truth of the moving party’s
allegations . . . .” Kartes v. Kartes, 2013 ND 106, ¶ 9, 831 N.W.2d 731.
Additionally, “[t]he opposing party may present evidence challenging the
moving party’s right to the relief requested, but when that evidence merely
creates conflicting issues of fact, the court may not weigh or resolve conflicting
allegations.” Id.

[¶25] Winterfeldt’s assertion is that her due process rights were violated
because she was not allowed to reply to Gomm’s responsive pleadings
containing “lies and deceit” and the new issues raised by his response.
However, she fails to identify any example of the district court not accepting as
truthful the allegations in her initial materials or identify any examples where
the court improperly weighed contradictory assertions in determining she had
failed to meet her prima facie burden. Under the totality of the circumstances


                                        8
in this case, we reject her assertion she was denied due process by the court’s
refusal to consider supplemental materials not expressly permitted by either
statute or court rule, the purported purpose of which would require this Court
to presume the district court failed to accept the truth of her initial pleadings
or improperly weighed contradictory evidence.

[¶26] On a de novo review, we conclude neither N.D.C.C. § 14-09-06.6(4) or
N.D.R.Ct. 3.2(a)(2) entitled Winterfeldt to file supplemental evidentiary
materials following Gomm’s response to her motion. We further conclude she
was not denied due process when the district court declined to consider her
supplemental materials.

                                       B

[¶27] Winterfeldt argues the district court erred in finding she had not
established a prima facie case and therefore was not entitled to an evidentiary
hearing on her motion. Winterfeldt also argues she provided sufficient evidence
of a material change as to warrant an evidentiary hearing.

[¶28] Section 14-09-06.6(6), N.D.C.C., provides that:

      The court may modify the primary residential responsibility after
      the two-year period following the date of entry of an order
      establishing primary residential responsibility if the court finds:
      a.    On the basis of facts that have arisen since the prior order
            or which were unknown to the court at the time of the prior
            order, a material change has occurred in the circumstances
            of the child or the parties; and
      b.    The modification is necessary to serve the best interests of
            the child.

[¶29] This Court has summarized what is required before a party can receive
an evidentiary hearing on their motion to modify primary residential
responsibility:

           Before proceeding to a full evidentiary hearing on a motion
      to modify primary residential responsibility, the party moving for
      the modification must establish a prima facie case. An initial


                                       9
      prima facie showing is required by N.D.C.C. § 14-09-06.6(4), which
      reads as follows:

            A party seeking modification of an order concerning primary
            residential responsibility shall serve and file moving papers
            and supporting affidavits and shall give notice to the other
            party to the proceeding who may serve and file a response
            and opposing affidavits. The court shall consider the motion
            on briefs and without oral argument or evidentiary hearing
            and shall deny the motion unless the court finds the moving
            party has established a prima facie case justifying a
            modification. The court shall set a date for an evidentiary
            hearing only if a prima facie case is established.

           A prima facie case requires facts that show there could be a
      change in custody if they are proven at an evidentiary hearing.

            We have explained that a prima facie case requires only
            enough evidence to permit a factfinder to infer the fact at
            issue and rule in the moving party’s favor. A prima facie case
            is a bare minimum and requires facts which, if proved at an
            evidentiary hearing, would support a change of custody that
            could be affirmed if appealed. Allegations alone do not
            establish a prima facie case, and affidavits supporting the
            motion for modification must include competent
            information, which usually requires the affiant have first-
            hand knowledge. Affidavits are not competent if they fail to
            show a basis for actual personal knowledge, or if they state
            conclusions without the support of evidentiary facts.

Kerzmann v. Kerzmann, 2021 ND 183, ¶¶ 7-8, 965 N.W.2d 427 (internal
citations omitted).

[¶30] Whether a moving party established a prima facie case for modification
is a question of law reviewed de novo on appeal. Kerzmann, 2021 ND 183, ¶ 6
(quoting Baker v. Baker, 2019 ND 225, ¶ 7, 932 N.W.2d 510). To satisfy subpart
(b) of N.D.C.C. § 14-09-06.6(6), a showing of “either a general decline in the
condition of the child or that the change has adversely affected the child” is
necessary. Kunz v. Slappy, 2021 ND 186, ¶ 26, 965 N.W.2d 408. In Kunz, this


                                      10
Court concluded the moving party “did not allege the changes had adversely
affected the child or that there had been a general decline in the child’s
condition” and reversed the district court’s modification of primary residential
responsibility. Id. at ¶¶ 27-28.

[¶31] Winterfeldt argues she was not required to demonstrate a prima facie
case because Gomm had “opened the door” by seeking modification of the
existing order to change the location of Winterfeldt’s supervised parenting time
and establish a child support obligation. Winterfeldt also argues she met her
burden to prove a prima facie case based on the following: the parties’
subsequent moving to other states; the fact that she was allowed unsupervised
parenting time in Texas; Gomm had gotten remarried and was in the process
of getting divorced; moving is unstable for the child; the child has medical
issues; and alleging Gomm has mental issues, he was violent towards her, he
has made false accusations about her, and he has alienated the child from her.
Gomm conceded there was a material change in circumstances in that both
parties had moved several times since the entry of the Minnesota judgment,
most recently Gomm moving to North Dakota and Winterfeldt moving to Utah.

[¶32] Although Gomm concedes there has been a material change in
circumstances, exercising our de novo standard of review, we conclude
Winterfeldt failed to meet her burden of establishing a prima facie case that a
modification is necessary as required by subpart (b) of N.D.C.C. § 14-09-
06.6(6). The only allegation that could be construed as “either a general decline
in the condition of the child or that the change has adversely affected the child”
is the alleged “medical issue” unsupported by the evidence. The only evidence
of a “medical issue” is a single supervised parenting time note indicating the
child complained of genital pain, but there is no evidence that the pain was
anything more than an isolated incident or even attributable to the current
allocation of primary residential responsibility. See Anderson v. Pedie, 2022 ND
19, ¶ 8, 969 N.W.2d 459 (concluding child’s alleged medical issues were not
attributable to the father’s inaction and that the isolated incident did not
endanger the child’s health or emotional development as required by the
statute). Even if this Court broadly construed Winterfeldt’s declaration
alleging that moving to different states has adversely affected the child,


                                       11
Winterfeldt presented only conclusory allegations not supported by firsthand
knowledge. See Lessard v. Johnson, 2022 ND 32, ¶ 13, 970 N.W.2d 160 (noting
mere allegations alone do not establish prima facie evidence, affidavits must
be competent, and affidavits are not competent when they fail to show a basis
of actual personal knowledge or if they state conclusions without the support
of evidentiary facts). In contradiction to her allegation that moving the child is
harmful, Winterfeldt stated she would move the child with her to Utah if she
received primary residential responsibility. Winterfeldt’s allegation of parental
alienation was similarly conclusory. We therefore conclude Winterfeldt failed
to meet her burden for a prima facie case to modify primary residential
responsibility, and thus, was not entitled to an evidentiary hearing.

                                       V

[¶33] We affirm the denial of Winterfeldt’s request for primary residential
responsibility and the granting of Gomm’s motion for modification of parenting
time. We deny Winterfeldt’s motion to dismiss.

[¶34] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                       12